Citation Nr: 0611334	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-17 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


Entitlement to service connection for hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
November 1965.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that (in part) denied service connection for hearing loss and 
tinnitus.

The veteran filed a notice of disagreement in October 2003 
with regard to claims for service connection for heart 
disease, a joint disorder, hearing loss and tinnitus.  At the 
RO Decision Review Officer hearing conducted in March 2004, 
the veteran withdrew his appeal with respect to the claims 
for heart disease and a joint disorder.  38 C.F.R. 20.204 
(2005).  Therefore, the issues of service connection for a 
heart disease and a joint disorder are not before the Board. 


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested in service or 
within one year of service discharge, nor is the veteran's 
current bilateral hearing loss disability etiologically 
related to his active service, to include in-service noise 
exposure.

2.  Tinnitus was not manifested in service or for many years 
thereafter, nor is the veteran's current tinnitus 
etiologically related to his active service, to include in-
service noise exposure.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letter dated in May 2004, the RO advised the veteran of 
the essential elements of the VCAA with regard to his claim 
for hearing loss.  He was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
that VA had requested.  He was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  Although the May 2004 notice letter did not 
specifically contain the "fourth element" (i.e., tell the 
claimant to provide any relevant evidence in his possession), 
the Board finds that he was otherwise fully notified of the 
need to give to VA any evidence pertaining to the claim on 
appeal.  The letter specifically informed the veteran of the 
types of evidence that would be relevant to his claim and 
that it was his "responsibility" to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Although the timing of 
the May 2004 VCAA notice letter did not precede the initial 
RO adjudication in July 2003, the letter did cure the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence.  Additional argument was presented by 
the veteran and his representative at the March 2004 Decision 
Review Officer hearing.  The veteran did submit additional 
evidence, as evidenced by his submission of the Lucenay 
Hearing Aid Report dated March 23, 2004.  Furthermore, the 
veteran's letter dated in July 2005, indicating that he had 
no further evidence to support his claim, demonstrates that 
he was aware of the opportunity to continue to submit 
evidence.  

For these reasons, the Board finds that the May 2004 letter 
provided notice of all four elements discussed above and that 
the veteran has not been prejudiced by the timing of the 
notice. 

The July 2003 rating decision and April 2004 statement of the 
case (SOC) collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claim for service 
connection.  The April 2004 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Service medical records are associated with the claims file.  
Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to, the 
Hillcrest Baptist Medical Center, the HealthSouth Diagnostic 
Center of Waco, Waco Cardiology Associates, Hillcrest 
Clinics, Dr. Corbett, and Lucenay Hearing Aid Service Inc.  
The veteran was afforded a VA examination in April 2004 for 
the purpose of determining the nature and etiology of his 
hearing loss and tinnitus.  The Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.   
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

Service connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service. Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)). Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year in most cases 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2005); see 
38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

The veteran contends that his currently diagnosed hearing 
loss and tinnitus was caused by exposure to acoustic trauma 
from aircraft while serving in the United States Air Force.  
The veteran asserts that he began suffering from ringing in 
the ears in service and has continued to so suffer.  

Service medical records are absent for any complaint of 
hearing loss, or ringing in the ears, or of any diagnosis of 
hearing loss or tinnitus.  The only related inservice 
treatment is treatment for a May 1961 complaint of ear pain, 
which was attributed to ear wax buildup.  An October 1965 
separation examination report does not indicate any hearing 
loss, complaint of ringing in the ears, or other hearing 
abnormality.  In the medical history associated with this 
report the veteran indicated that he did not then have, or 
ever have, any ear trouble.  This report also includes 
audiometer test results.  Service department audiometric 
readings prior to October 31, 1967, must be converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units.  As converted, the October 
1965 audiometric test results; pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
20
15
LEFT
10
10
20
20
15

Based on these test results the veteran's hearing acuity did 
not meet the requirements of 38 C.F.R. § 3.385.  Therefore, 
at separation from service, in October 1965, the veteran did 
not exhibit a hearing loss disability.  

Furthermore, there is no objective evidence that the veteran 
suffered hearing loss within one year of discharge of 
service.  Therefore, the provisions of 38 C.F.R. § 3.307 and 
§ 3.309 are inapplicable to his claim for service connection 
for bilateral hearing loss.  

In July 2003 the veteran underwent an examination of his 
hearing and his ears. On the authorized audiological 
evaluation conducted in conjunction with that examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
35
30
LEFT
30
25
30
35
30

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
Based on these test results the veteran's hearing acuity 
meets the requirements of 38 C.F.R. § 3.385.  The VA 
audiologist diagnosed the veteran with a mild bilateral 
sensorineural hearing loss.  

After reviewing the veteran's claims file, the VA audiologist 
rendered a medical opinion in conjunction with the July 2003 
examination.  The audiologist stated that the mild nature and 
flat configuration of the loss is more indicative of a likely 
normal aging process than specific noise trauma.  He stated 
further that the veteran had normal hearing on audiograms at 
discharge and it is not likely that significant damage 
occurred in service.  

This audiologist did not make a diagnosis of tinnitus.  In 
considering the veteran's complaints of ringing in the ears; 
the audiologist stated that the veteran's description of this 
claimed disability does not suggest noise exposure.  No 
competent medical evidence of record contradicts this opinion 
with respect to etiology of the veteran's claimed tinnitus.  

The Board recognizes the March 2003 report from Lucenay 
Hearing Aid that states the cause of the veteran's deafness 
as flight line high noise.  No rationale is given for this 
etiology statement.  This report also states that the veteran 
has tinnitus of both ears, yet contains no opinion as to 
whether the veteran's tinnitus is related to service.  
Additionally, the report does not indicate that the examiner 
reviewed any of the veteran's clinical records.  

In contrast, the VA audiologist's July 2003 medical opinion 
provided a rationale based upon the nature and configuration 
of the hearing loss.  Significantly, this opinion was based 
both on the audiology testing and on a review of the 
veteran's claims file, including the audiogram test results 
from 1965.  Therefore the Board affords considerably more 
weight to the July 2003 VA opinion than to the statements 
contained in the Lucenay report.  Among the factors for 
assessing the probative value of a medical opinion are the 
examiner's access to the claims file and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

The credibility and weight to be attached to such opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one examiner's opinion over another 
depending on factors such as reasoning employed by the 
examiners and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For 
the reasons set forth above, the Board finds that the opinion 
rendered in the April 2004 VA examination report is clearly 
more probative than the bare statements contained in the 1989 
hearing aid evaluation report from Lucenay Hearing Aid 
Service, Inc.

Finally, the first evidence of post service complaints of 
hearing loss or tinnitus is the veteran's May 2003 claim and 
the first objective clinical evidence of hearing loss is the 
July 2003 VA examination.  There is a complete lack of 
objective evidence of any complaint, treatment, or diagnosis 
of hearing loss or tinnitus for 38 years after separation 
from service.  In rendering a determination on the merits of 
a claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In sum, the veteran's claims for service connection for 
hearing loss and tinnitus both must fail for lack of a 
causative nexus between these claimed disabilities and his 
active service.  Since the evidence is against a finding of 
the requisite nexus, service connection for hearing loss and 
tinnitus cannot be granted

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for bilateral hearing loss and 
tinnitus and that, therefore, the provisions of § 5107(b) are 
not applicable.


ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted.  Entitlement to service connection for 
tinnitus is not warranted.  The appeal is denied as to both 
issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


